Citation Nr: 0615122	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-25 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for asbestosis with pulmonary fibrosis and pleural scarring. 

2.  Entitlement to an effective date earlier than February 
28, 2003 for service connection for asbestosis with pulmonary 
fibrosis and pleural scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from February 1965 to February 
1969 and from December 1970 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The Board notes that the veteran submitted a notice of 
disagreement with the January 2003 rating decision that 
continued a 10 percent disability rating for residuals of a 
left wrist laceration with resections and transplanting of 
fourth tendons and disalignment of the left ring and little 
fingers and assigned an initial noncompensable (zero percent) 
disability rating for residual scar from surgeries for left 
wrist laceration.  The RO issued a statement of the case in 
April 2003, but did not receive any VA Form 9, Appeal to 
Board of Veterans' Appeals, or other communication that may 
suffice as a substantive appeal with respect to these issues.  
See 38 C.F.R. § 20.202 (definition and requirements of a 
substantive appeal).  

In an October 2005 supplemental statement of the case, the RO 
advised the veteran that it had not yet received a VA Form 9 
for these issues and informed him that he had 60 days in 
which to submit it.  See 38 C.F.R. § 20.302 (time limit for 
filing substantive appeal).  Again, no VA Form 9 or other 
correspondence acceptable as a substantive appeal has been 
received.  Accordingly, the veteran has not perfected an 
appeal of these two increased rating issues, which are 
therefore not properly before the Board.  See 38 C.F.R. § 
20.200 (an appeal consists of a timely notice of 
disagreement, and after a statement of the case has been 
furnished, a timely substantive appeal).    

In addition, the Board observes that the veteran submitted a 
notice of disagreement with the August 2005 rating decision 
that denied service connection for diabetes mellitus.  Review 
of the claims folder reveals that the RO issued a statement 
of the case in December 2005, but that no substantive appeal 
has yet been received.  Therefore, that issue is not 
currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the veteran's September 2003 statement, which was accepted 
in as a substantive appeal in lieu of a VA Form 9, the 
veteran requested a hearing before a Decision Review Officer 
(DRO).  Correspondence dated in April 2005 shows that the 
hearing was scheduled for June 2005.  

A statement from the veteran's representative dated in May 
2005 indicated that, pursuant to an informal DRO conference, 
the veteran agreed to accept a new VA examination in lieu of 
the scheduled DRO hearing.  However, a memorandum dated three 
days later related that the veteran, in fact, still desired a 
hearing, in addition to the new examination.  There is no 
record in the claims folder that the veteran was ever 
afforded a DRO hearing.  

Generally, a claimant is entitled to a hearing at any time on 
any issue involved in a claim.  38 C.F.R. § 3.103(c) (2005).  
In this case, a remand is required in order to afford the 
veteran the requested DRO hearing, if he still so desires.

In addition, the May 2003 notice of disagreement with the 
April 2003 rating decision that granted service connection 
for asbestosis and assigned a noncompensable rating also 
disagreed with the February 28, 2003 effective date for the 
award.  However, the July 2003 statement of the case 
discussed only the initial evaluation assigned.  Because the 
notice of disagreement placed the issue of the effective date 
of the award in appellate status, the matter must be remanded 
so that the RO may issue a statement of the case on that 
issue.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 
19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to an effective 
date earlier than February 28, 2003 for 
the award of service connection for 
asbestosis with pulmonary fibrosis and 
pleural scarring.  Afford the applicable 
period of time in which to perfect the 
appeal and proceed accordingly.

2.  Contact the veteran and determine 
whether he still desires a DRO hearing in 
this appeal, and if so, schedule the 
veteran for a hearing.  

3.  Then, if necessary, readjudicate the 
issue on appeal and furnish the veteran 
and his representative a supplemental 
statement of the case if the claim remains 
denied.  Afford the applicable opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

